     Case 2:18-cv-02004-WBS-CKD Document 48 Filed 07/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FREDERICK E. LEONARD,                                No. 2:18-cv-2004 WBS CKD P
12                          Plaintiff,
13              v.                                         ORDER
14    G. CASILLAS, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. The deadline for filing dispositive motions is currently July 31, 2020. ECF No.

19   36 at 5. However, in light of the pending discovery dispute between plaintiff and defendant

20   Casillas, the dispositive motions deadline shall be vacated for all parties and re-set upon

21   resolution of the discovery dispute.

22             Accordingly, IT IS HEREBY ORDERED that the July 31, 2020 dispositive motions

23   deadline is vacated. The deadline will be re-set upon resolution of the pending discovery dispute.

24   Dated: July 14, 2020
                                                         _____________________________________
25
                                                         CAROLYN K. DELANEY
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28   13:leon2004.vacate

                                                           1
